CAHIER DES CHARGES
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TRAVAUX
DE RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT ETRE
REALISES PAR LE TITULAIRE D'UNE CONCESSION D'EXPLOITATION
DE SUBSTANCES MINERALES CLASSEES « MINES »

Articles premier : Objet du cahier des charges

Le Présent cahier des charges prévu par le Code Minier promulgué par la loi N° 2003-30 du
28 Avril 2003 et notamment son article 44 vise à fixer les clauses et conditions générales
relatives à l’octroi d’une concession d’exploitation de substances minérales classées
«Mines» et à la production et aux montants des travaux de recherche et d’équipement
minima que la Société Tunisienne de Sel -SOTUSEL- société à responsabilité limitée
domiciliée à Tunis, route El Khélidia Km 11 Nâassen, ci-après désigné par le terme le
«Titulaire », sera tenu d’effectuer à l’intérieur du périmètre de la concession d’exploitation
dite "El Kneïs' de substance minérales du quatrième groupe tel que défini à l’article 2 du
présent cahier.

Art.2.- Délimitation du périmètre de la concession d'exploitation
La concession visée à l’article premier du présent cahier des charges est délimitée comme
suit:

Sommets N° des repères Sommets N° des repères
1 370.658 4 370.650
2 372.658 1 370.658
3 372.650

et comporte 4 périmètres élémentaires soit une superficie globale de 1 600 hectares.

Art.3.-Obligation de travaux minima

Le Titulaire s'engage à exécuter, sur le site de sa concession, le programme minimum des
travaux de recherche, d'infrastructure minière et d'équipement tel que fixé aux articles 4 et 5
du présent cahier des charges, sous peine d’être considéré comme n’ayant pas honoré ses
engagements.

Art.4.-Exécution des travaux minima

Le Titulaire es tenu d’exécuter, à l’intérieur du périmètre de sa concession d’exploitation, les
travaux minima nécessaires pour assurer la production et honorer les engagements prévus à
l’article 5 du présent cahier des charges. Ces travaux auxquels est consacrée une enveloppe
minimale de 709 000 dinars consistent en:

- Edification de 8 tables salantes de superficie totale 100 hectares.

- Subdivision des tables salantes par des digues en bois.

- Réalisation des pistes de récolte de 2 km.

- Edification des canaux d'évacuation des eaux de pluies et des saumures secondaires.

- Edification des canaux de captage de la saumure vierge.

=
UN
APN)

Art.5.- Engagements minima du Titulaire

Le titulaire s’engage dans la cadre de la concession d’exploitation à ce qui suit :
+ produire annuellement un tonnage fixé à 50 000 tonnes de sel.

+ investir un montant global de 800000 dinars pour l'acquisition de matériels et
d'équipements nécessaires à l’exploitation, détaillé comme suit :

- Electropompes et accessoires.

- Groupe Electrogène.

- Récolteur de sel.

- Station de lavage.

- Essoreuse pour le deuxième lavage.

- Séchoir.

- Station de broyage, criblage et remplissage de sel en BigBag.

- Autres équipements (Vis, trémie, élévateur.)

- Ensacheuses.

- Trax.

- Chariot élévateur.

+ poursuivre les travaux de recherche à l’intérieur du périmètre de la concession dans les
limites de trois pourcent (3%) du chiffre d’affaire afin de renouveler les réserves.

+ recruter 30 personnes avec un taux d’encadrement de 20 %.

+ développer les recherches: formation, master, thèse avec coopération des instituts
supérieurs.

Art.6.- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d’accéder aux banques des données nationales en matière de géologie
et d'exploitation minière prévue à l’article 93, l’autorité concédante fournit au Titulaire la
documentation qui se trouve en sa possession notamment :

- le cadastre et la topographie,

- la géologie générale de la Tunisie,

-_ l’hydrologie et l’inventaire des ressources hydrique,

- les mines.
Cependant l'Autorité Concédante ne doit pas fournir des renseignements touchant à la
Défense Nationale ou des renseignements fournis par les Titulaires des concessions
d’exploitation en cours de validité et dont la divulgation à des tiers ne peut être faite qu'avec
l’accord des intéressés.

Art.7.- Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec diligence selon les
règles technique en vigueur ou à défaut d’une réglementation appropriée, suivant les saines
pratiques admises dans l’industrie minière internationale, en vue d’une exploitation
rationnelle de ressources naturelles découvertes à l’intérieur du périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du développement doit
être immédiatement porté à la connaissance de l’autorité concédante.

Art8.- Utilisation des équipements et de l'outillage public existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les équipements et
outillages publics existants, suivant les dispositions, conditions et tarifs prévus par la
législation en vigueur et sur un pied de stricte égalité avec les autres usagers.

Art.9.- Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de recherche et
d'exploitation des substances minérales, de compléter l'équipement et l'outillage public
existant, ou d'exécuter des travaux présentant un intérêt public général, il devra en informer
l’Autorité Concédante.

Le Titulaire doit appuyer sa demande d’une note justifiant la nécessité desdites installations,
et d’un projet précis de leur réalisation.

L’exécution de ces travaux reste soumise à l’approbation de l’Autorité Concédante.
Art.10.-Durée des autorisations et des concessions

Les concessions et les autorisations d’occupation du domaine public ou du domaine privé de
l'Etat ou de l’utilisation de l’outillage public, seront accordées au Titulaire pour la durée de
validité de la concession d’exploitation et ce, conformément à la législation et à la
réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article donnent lieu
au versement par le Titulaire des droits d’enregistrement, taxes et redevances applicables au
moment de leur octroi.

Art.11.- Occupation du domaine public maritime

L’Autorité Concédante facilite au Titulaire, conformément à la réglementation en vigueur
relative à l’occupation du domaine public maritime, l’acquisition, à ses frais, d’un poste
d'embarquement pour permettre le chargement des substances minérales provenant de la
concession ainsi que d’une surface de terre- plein nécessaire à l’aménagement d’installations
de transit ou de stockage.

Art.12.-Réseaux publics de distribution des eaux

L’Autorité Concédante facilite au Titulaire, s’il le demande, la souscription à des polices
d'abonnement temporaires ou permanentes aux réseaux publics de distribution de l’eau
potable ou industrielle, dans la limite de ses besoins légitimes, et dans la limite des débits dont
ces réseaux peuvent disposer et ce, conformément aux dispositions du Code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs en
vigueur.

Les branchements sont établis sur la base de projets approuvés par les services du ministère
chargés des eaux à la demande du Titulaire et à ses frais, suivant les clauses et conditions
techniques applicables aux branchements dans ce domaine.

Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes d’embarquement,
peut aménager, à ses frais, des embranchements de voies ferrées particuliers et les raccorder
aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire conformément
aux conditions de sécurité et aux conditions techniques applicables aux réseaux publics
tunisiens. Ces projets sont approuvés par l’Autorité Concédante après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés par le Titulaire, pour
tenir compte des résultats de l’enquête parcellaire et pour raccorder au plus court et selon les
règles de l’art les installations du Titulaire aux réseaux publics.

Art.14- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution d’énergie sont
considérés comme des dépendances légales de la concession et sont assujettis à toutes les
réglementations et à tous les contrôles appliqués aux installations de production et de
distribution d’énergie similaires.

Le Titulaire produisant de l'énergie électrique pour l’alimentation de ses chantiers peut céder
aux prix de revient tout excédant d’énergie par rapport à ses besoins propres à un organisme
désigné par l’Autorité Concédante.

Art.15- Obligation de maintenir les ouvrages en bon état

Le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les bâtiments, les ouvrages
de toute nature, les installations minières et leurs dépendances légales en bon état et
d'exécuter en particulier les travaux d’entretien des puits d’extraction du tout-venant, des
travers-bancs, des installations de pompage des eaux d’exhaure etc. .

Art.16- Contrôle et visites techniques

Le Titulaire est soumis au contrôle et à la surveillance exercée par les services compétents du
Ministère chargé des Mines suivant les dispositions prévues par le Code Minier.

Art.I7-Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et des matériaux produits en
Tunisie, des services d’entreprises ou de sous-traitants de nationalité tunisienne tant que les
prix, la qualité et les délais de livraison offerts demeurent équivalents aux offres étrangères.

En outre, le Titulaire est tenu, conformément aux dispositions de l’article 75 du Code Minier,
d'employer en priorité les tunisiens.

Art.18- Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire conformément à la
réglementation en vigueur.

.

Art.19-Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à l’Autorité
Concédante doivent être formulés en des unités de mesure et des échelles agréés par elle.

Toutefois, à l’intérieur de ses service, le Titulaire peut utiliser tout autre système de mesure
sous réserve de tenir les données à la disposition de tout demandeur officiel dans une
formulation convertie au système métrique.

Art.20-Carte et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les fonds de cartes
ou de plans du service topographique tunisien, ou en utilisant les fonds de cartes ou de plans
établis par d’autres services topographiques à condition qu’ils soient agréés par l'Autorité
Concédante.

A défaut, et après que le Titulaire se soit concerté avec l’Autorité Concédante et le service
topographique concerné, ces cartes et plans pourront être établis par les soins et aux frais du
Titulaire, aux échelles et suivant les procédés les mieux adaptés à l’objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation et de
nivellement généraux de la Tunisie.

Art.21- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile contre les risques
d’atteintes aux biens d’autrui et aux tiers du fait de son activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient reconnus
provenir de son exploitation de la Mine. Ledit délai ne s’applique pas aux dommages résultant
des accidents du travail et des maladies professionnelles lesquels demeurent régis par la
législation en vigueur.

Art.22- Ces de force majeure

Le Titulaire n’aura pas contrevenu aux obligations résultant du présent Cahier des charges,
s’il justifie que le manquement aux dites obligations est motivé par un cas de force majeure et
ce, conformément aux dispositions du Code Minier.

Est considéré comme cas de force majeure tout évènement extérieur présentant un caractère à
la fois imprévisible et irrésistible empêchant la partie qui en est affectée d’exécuter tout ou
partie des obligations mises à sa charge par le Cahier des Charge tels que :

1- tous phénomènes naturels y compris les inondations, incendies, tempêtes, foudres,
glissements de terrain ou tremblements de terre dont l’intensité est inhabituelle au
pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;

3- grèves à l’exception de celles du personnel du Titulaire ;

4- restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront au Titulaire aucun droit à indemnité.
Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée de la validité de la
concession d’exploitation sur laquelle ces retards se sont produits.

#

Art.23-Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre l'Autorité
Concédante et le Titulaire sera tranché à l’amiable. A défaut de règlement amiable dans un

délai ne dépassant pas un mois, le différend est porté devant la justice conformément à la
réglementation en vigueur.

Dans le cas ou le Titulaire est de nationalité étrangère, le différend peut être soumis à
l’arbitrage.

Je, soussigné, reconnais avoir pris connaissance de
toutes les dispositions et conditions prévues par le présent
cahier des charges et m'engage en vertu d’elles.

Fait à Tunis. le 18/01/2013

